Exhibit 10.2

 

 

April 8, 2020

 

Asta Finance Acquisition Inc.

290 Dunkerhook Road

Paramus, NJ 07652

 

Re:

Rollover Financing Commitment 

 

Ladies and Gentlemen:

 

Reference is made to the Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), by and among Asta Finance Acquisition Inc., a
Delaware corporation (“Parent”), Asta Finance Acquisition Sub Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub” and together
with Parent, the “Parent Parties”), and Asta Funding, Inc., a Delaware
corporation (the “Company”), pursuant to which, upon the terms and subject to
the conditions set forth therein, Merger Sub will be merged with and into the
Company, with the Company surviving the Merger as a wholly owned subsidiary of
Parent (the “Merger”). Capitalized or other terms used and not defined herein
but defined in the Merger Agreement shall have the meanings ascribed to them in
the Merger Agreement. The parties listed on Schedule A hereto are collectively
referred to herein as the “Stern Group Investors.” This letter is being
delivered by the Stern Group Investors to Parent in connection with the
execution of the Merger Agreement.

 

1. Rollover Commitment. This letter confirms the several, and not joint,
commitment of each of the Stern Group Investors, subject to the conditions set
forth herein, to transfer, contribute and deliver to Parent, immediately prior
to the Closing and free and clear of all Liens, the number of Shares set forth
next to such Stern Group Investor’s name on Schedule A hereto (such commitment,
the “Rollover Commitment”) under the heading “Rollover Shares” (the “Rollover
Shares”), in exchange for an aggregate number of shares of Parent as of the
Effective Time (the “Subject Equity Securities”) equal to the number of Rollover
Shares of such Stern Group Investor; it being understood that none of the Stern
Group Investors shall, under any circumstances, be obligated to transfer,
contribute or deliver any equity securities of the Company in excess of its
respective Rollover Commitment. The obligation of each Stern Group Investor to
transfer, contribute and deliver its Rollover Commitment (a) is subject to
(i) the terms of this letter and (ii) the satisfaction or waiver by the Parent
Parties of all of the conditions to the Parent Parties’ obligation to effect the
Closing set forth in Section 6.1 and Section 6.3 of the Merger Agreement (in
each case other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the prior or substantially concurrent
satisfaction or waiver of such conditions) and (b) subject to the foregoing
clause (a), will occur contemporaneous with the Closing. In the event that any
Rollover Shares are transferred, contributed and delivered to Parent and the
Closing of the Merger does not occur promptly thereafter, Parent will return
such Rollover Shares to the Stern Group Investor who transferred, contributed
and delivered such Rollover Shares as promptly as practicable and, in any event,
within three (3) Business Days after such transfer, contribution and delivery.

 

 

--------------------------------------------------------------------------------

 

 

2. Termination. Each Stern Group Investor’s obligation to transfer, contribute
and deliver its respective Rollover Commitment will terminate automatically and
immediately upon the earliest to occur of (a) the valid termination of the
Merger Agreement in accordance with its terms, (b) the assertion by the Company
or any of its Affiliates (other than any of the Stern Group Investors) in any
litigation or other proceeding of any claim (a “Prohibited Claim”) against the
Parent Parties, the Specified Persons, the Stern Group Investors relating to
this letter, any of the Limited Guarantees, the Merger Agreement, or any of the
transactions contemplated hereby or thereby (including in respect of any oral
representations made or alleged to be made in connection therewith), other than
any claim by the Company (i) against the Parent Parties seeking (A) specific
performance against the Parent Parties or (B) payment of the Parent Termination
Fee, or any Other Guaranteed Amount, in each case in this clause (i) in
accordance with, and solely to the extent permitted under, the Merger Agreement,
(ii) against any Guarantor seeking payment of its obligations under the Limited
Guarantee, (iii) enforcing its rights hereunder with respect to Section 3(b) or
(iv) against any stockholder of the Company that is a party to the Voting
Agreement under the Voting Agreement (the foregoing clauses (i), (ii), (iii) and
(iv), the “Non-Prohibited Claims”), and (c) any judgment against any of the
Parent Parties, or the Stern Group Investors with respect to any Non-Prohibited
Claim that includes an award for money damages (including, without limitation,
the Parent Termination Fee) or the payment of any amount due pursuant to any of
the Limited Guarantees. Upon termination of this letter, the Stern Group
Investors shall not have any further obligations or liabilities hereunder.

 

3. Assignment; Amendments and Waivers; Entire Agreement.

 

(a) The rights and obligations under this letter may not be assigned or
delegated (whether by operation of law, merger, consolidation or otherwise) by
any party hereto without the prior written consent of the other party. Any
attempted assignment in derogation of the foregoing shall be null and void and
of no force or effect.

 

(b) This letter may not be amended, and no provision hereof waived or modified,
except by an instrument signed by each of the parties hereto and by the Company.

 

(c) This letter constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among or between any of
the parties with respect to the subject matter hereof and thereof.

 

4. No Third-Party Beneficiaries. Except to the extent set forth in Section 5,
this letter shall be binding solely on, and inure solely to the benefit of, the
parties hereto and their respective successors and permitted assigns (and their
respective executors, administrators, personal representatives and heirs, but
only in their capacity as such), and nothing set forth in this letter shall be
construed to confer upon or give to any Person, other than the parties hereto
and their respective successors and permitted assigns (and their respective
executors, administrators, personal representatives and heirs, but only in their
capacity as such), any benefits, rights or remedies under or by reason of, or
any rights to enforce or cause Parent to enforce, the Rollover Commitments or
any provisions of this letter.

 

2

--------------------------------------------------------------------------------

 

 

5. Limited Recourse; Enforcement.

 

(a) Notwithstanding anything that may be expressed or implied in this letter or
any document or instrument delivered in connection herewith, Parent, by its
acceptance of the benefits of the Rollover Commitments provided herein,
covenants, agrees and acknowledges that no Person other than the Stern Group
Investors (and their permitted assigns) shall have any obligation hereunder or
in connection with the transactions contemplated hereby and that,
notwithstanding that the Stern Group Investors or any of their respective
permitted assigns may be a partnership or limited liability company, it has no
rights of recovery hereunder or under any documents or instruments delivered in
connection herewith or in respect of any oral representations made or alleged to
have been made in connection herewith or therewith, and no recourse shall be
had, against any of the former, current and future direct or indirect equity
holders, controlling persons, stockholders, directors, officers, employees,
agents, Affiliates, members, managers, general or limited partners, attorneys or
other representatives of any Stern Group Investor, or any of their respective
successors or assignees or any of the former, current and future direct or
indirect equity holders, controlling persons, stockholders, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners,
attorneys or other representatives or successors or assignees of any of the
foregoing (in each case other than the Parent Parties, the Stern Group
Investors, and the Company, each a “Specified Person” and together, the
“Specified Persons”), whether by or through attempted piercing of the corporate
(or limited liability company or limited partnership) veil, by or through a
claim (whether at law or equity or in tort, contract or otherwise) by or on
behalf of any of the Stern Group Investors against any Specified Person, by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, or otherwise, it being agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any Specified Person for any obligations of any of the
Stern Group Investors or any of their respective successors or assigns under
this letter, under the Merger Agreement or under any documents or instrument
delivered in connection herewith or therewith, in respect of any transaction
contemplated hereby or thereby, or in respect of any oral representations made
or alleged to have been made in connection herewith or therewith or for any
claim (whether at law or equity or in tort, contract or otherwise) based on, in
respect of, or by reason of such obligations or their creation.

 

(b) This letter may only be enforced by Parent, and none of Parent’s creditors
nor any other Person that is not a party to this letter shall have any right to
enforce this letter or to cause Parent to enforce this letter; provided,
however, that the Company is hereby made a third party beneficiary of (i) the
rights granted Parent hereby only for the purpose of seeking specific
performance of each Stern Group Investor’s obligation to fulfill its Rollover
Commitment (solely to the extent that Parent can enforce the Rollover
Commitments pursuant to the terms hereof) and for no other purpose (including,
without limitation, any claim for monetary damages hereunder) and
(ii) Section 3(b).

 

(c) The Specified Persons are third party beneficiaries of Section 5 hereof.

 

6. Representations and Warranties. Each of the Stern Group Investors hereby
represents and warrants that (a) it has all requisite power and authority to
execute, deliver and perform this letter; (b) the execution, delivery and
performance of this letter by it has been duly and validly authorized and
approved by all necessary action by it; (c) this letter has been duly and
validly executed and delivered by it and constitutes a valid and legally binding
obligation of it, enforceable against it in accordance with the terms of this
letter, subject to (i) the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws affecting
creditors’ rights generally, and (ii) general equitable principles (whether
considered in a proceeding in equity or at law), (d) it owns, beneficially and
of record, all of its Rollover Shares, or is a trust or estate that is the
record holder thereof and whose beneficiaries are the beneficial owners thereof,
and has good and marketable title to, the Rollover Shares, free and clear of any
and all security interests, liens, changes, encumbrances, equities, claims,
options or limitations of whatever nature and free of any other limitation or
restriction, other than any of the foregoing that would not prevent or
materially delay such Stern Group Investor’s ability to perform its obligations
hereunder; and (e) except for the Parent Approvals, all consents, approvals,
authorizations, permits of, actions by, filings with and notifications to, any
Governmental Entity necessary for the due execution, delivery and performance of
this letter by it have been obtained or made and all conditions thereof have
been duly complied with, and, assuming receipt of the Parent Approvals, no
additional consent, approval, authorization, permit of, action by, filing with
or notifications to, any Governmental Entity is required in connection with the
execution, delivery or performance of this letter, other than any of the
foregoing that would not prevent or materially delay such Stern Group Investor’s
ability to perform its obligations hereunder.

 

3

--------------------------------------------------------------------------------

 

 

7. Confidentiality. This letter shall be treated as confidential and is being
provided to Parent solely in connection with the Merger. This letter may not be
used, circulated, quoted or otherwise referred to in any document, except with
the written consent of Gary M. Stern, on behalf of the Stern Group Investors;
provided that no such written consent shall be required for disclosures by
Parent to the Company so long as the Company agrees to keep such information
confidential on terms substantially identical to the terms contained in this
Section 7; provided, further, that any party hereto and the Company may disclose
the existence of this letter to the extent required by any applicable Law or in
connection with any litigation relating to the Merger Agreement and the
transactions contemplated thereby (other than litigation in respect of
Prohibited Claims). Notwithstanding the foregoing, each of the Stern Group
Investors shall permit and hereby authorizes the Company and Parent to publish
and disclose in all documents and schedules filed with the SEC, and any press
release or other disclosure document that the Company or Parent reasonably
determines to be necessary in connection with the Merger and any of the related
transactions, such Stern Group Investor’s identity and ownership of the Rollover
Shares and the nature of such Stern Group Investor’s commitments and obligations
under this letter.

 

8. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a) This letter and all claims or causes of action (whether in tort, contract or
otherwise) that may be based upon, arise out of or relate to this letter or the
negotiation, execution or performance of this letter (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this letter) shall be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware. In addition, each of
the parties hereto irrevocably agrees that any legal action or proceeding with
respect to this letter and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this letter and the
rights and obligations arising hereunder brought by the other party hereto or
its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery, or, if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware, or, if both the Delaware Court of Chancery and the federal courts
within the State of Delaware decline to accept jurisdiction over a particular
matter, any other state court within the State of Delaware, and, in each case,
any appellate court therefrom. Each of the parties hereto hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this letter or any of the transactions contemplated by this letter in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this letter, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 8(a), (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable Law, any claim that (x) the suit, action or proceeding
in such court is brought in an inconvenient forum, (y) the venue of such suit,
action or proceeding is improper or (z) this letter, or the subject matter
hereof, may not be enforced in or by such courts. Each of the parties hereto
agrees that service of process upon such party in any such action or proceeding
shall be effective if such process is given as a notice in accordance with
Section 8.7 of the Merger Agreement.

 

4

--------------------------------------------------------------------------------

 

 

(b) WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS LETTER HEREBY IRREVOCABLY
WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS LETTER, OR THE TRANSACTIONS CONTEMPLATED HEREIN. EACH PARTY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) MAKES THIS WAIVER
VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS LETTER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS SECTION
8(B).

 

9. Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this letter.

 

10. Special Committee. No amendment or waiver of any provision of this letter
and no decision or determination shall be made, or action taken, by the Company
under or with respect to this letter without first obtaining the approval of the
Special Committee. In addition to any approval of the Company Board, and without
limiting the other requirements set forth herein, the prior approval of the
Special Committee shall be required for the Company to take or refrain from
taking any action in connection with this letter at the request or direction of
Gary M. Stern or any member of the Stern Group.

 

11. Counterparts; Effectiveness. This letter may be executed in two or more
consecutive counterparts (including by facsimile, of “.pdf” transmission), each
of which shall be deemed to be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered (electronically or otherwise) to the other parties.

 

[Remainder of this page intentionally left blank.]

 

5

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

STERN GROUP INVESTORS:

     

 

/s/ Gary Stern                             

Gary Stern

 

 

/s/ Ricky Stern                           

Ricky Stern

 

 

/s/ Emily Stern                           

Emily Stern

 

 

/s/ Arthur Stern                          

Arthur Stern

 

GMS FAMILY INVESTORS LLC

 

 

By: /s/ Ricky Stern                    

Name:

Title:

 

RICKY STERN 2012 FAMILY TRUST

 

 

By: /s/ Ricky Stern                    

Name:

 Title:

 

RICKY STERN 2012 GST TRUST

 

 

By: /s/ Ricky Stern                    

Name:

Title:

 

[Signature Page to Stern Group Investors Commitment Letter]

 

 

--------------------------------------------------------------------------------

 

 

 

EMILY STERN 2012 TRUST

 

 

By: /s/ Ricky Stern                    

Name:

Title:

 

EMILY STERN 2012 GST TRUST

 

 

By: /s/ Gary Stern                      

Name: 

Title:

 

ASTA GROUP INCORPORATED

 

 

By: /s/ Gary Stern                      

Name: Gary Stern

Title: CEO and President

 

Accepted and acknowledged:

     

PARENT:

     

ASTA FINANCE ACQUISITION INC.

       

By:

/s/ Gary Stern    

Name: Gary Stern

   

Title: President

 

 

[Signature Page to Stern Group Investors Commitment Letter]

 

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Stern Group Investor

Rollover Shares

Gary Stern

490,049

Ricky Stern

145,428

Emily Stern

145,428

Arthur Stern

100,684

GMS Family Investors LLC

871,500

Ricky Stern 2012 Family Trust

714,364

Ricky Stern 2012 GST Trust

318,590

Emily Stern 2012 Trust

187,590

Emily Stern 2012 GST Trust

243,278

Asta Group Incorporated

842,000

 

 

TOTAL

 4,058,911

 